GARWOOD, Circuit Judge,
with whom RHESA HAWKINS BARKSDALE, Circuit Judge, joins, specially concurring:
Application of 18 U.S.C. § 844(i) continues to trouble this Court. See, e.g., United States v. Corona, 108 F.3d 565, 568-71 (5th Cir.1997); United States v. Nguyen, 117 F.3d 796, 798 and dissenting opinion at 798-800 (5th Cir.), cert. denied 522 U.S. 987, 118 S.Ct. 455, 139 L.Ed.2d 389 (1997).
While I concur in the result here, and agree with Judge Benavides’ factual analysis reflecting that it was plain error for the district court to conclude that the factual basis for the' plea reflected a constitutionally adequate relation to interstate commerce, I disagree with the aggregation analysis in Judge Benavides’ opinion.
In United States v. Lopez, 514 U.S. 549, 115 S.Ct. 1624, 131 L.Ed.2d 626 (1995), the Supreme Court set out “three broad categories of activity that Congress may regulate under its commerce power,” as follows:
“First, Congress may regulate the use of the channels of interstate commerce .... Second, Congress is empowered to regulate and protect the in-strumentalities of interstate commerce, or persons or things in interstate commerce, even though the threat may come only from intrastate activities.... [Third] Finally, Congress’ commerce authority includes the power to regulate those activities having a substantial relation to interstate commerce, Jones & Laughlin Steel, 301 U.S. at 37, 57 S.Ct. at 624, i.e., those activities that substantially affect interstate commerce. Wirtz, supra at 196, n. 27, 88 S.Ct. at 2024, n. 27.” Lopez, 115 S.Ct. at 1629-30.
It is evident that we are here dealing with the third Lopez category, the only category as to which the “substantially affect interstate commerce” requirement and the concept of aggregation are relevant.1
I agree with the position taken by Judge Higginbotham, joined in by seven other judges of this Court, in United States v. Hickman, 179 F.3d 230 (5th Cir.1999) (en banc; evenly divided court), stating that for purposes of Lopez’s, third category:
“... substantial effects upon interstate commerce may not be achieved by aggregating diverse, separate individual instances of intrastate activity where there is no rational basis for finding sufficient connections among them. Of course, Congress, may protect, enhance, or restrict some particular interstate economic market, such as those in wheat, credit, minority travel, abortion service, illegal drugs, and the like, and Congress may regulate intrastate activity as part of a broader scheme.” Id. at 231.
In Lopez this Court refused to countenance the government’s attempt to salvage the Gun Free School Zones Act (18 U.S.C. § 922(q)) by an aggregation argument, viz:
“The government seeks to rely on the rule that ‘[w]here the class of activities is regulated and that class is within the reach of the federal power, the courts *664have no power “to excise as trivial, individual instances” of the class.’ This theory has generally been applied to the regulation of a class of activities the individual instances of which have an interactive effect, usually because of market or competitive forces, on each other and on interstate commerce. A given local transaction in credit, or use of wheat, because of national market forces, has an effect on the cost of credit or price of wheat nationwide. Some such limiting principles must apply to the ‘class of activities’ rule, else the reach of the Commerce Clause would be unlimited, for virtually all legislation is ‘class based’ in some sense of the term.” United States v. Lopez, 2 F.3d 1342, 1367 (5th Cir.1993) (quoting Perez v. United States, 402 U.S. 146, 153-54, 91 S.Ct. 1357, 1361, 28 L.Ed.2d 686 (1971); Wirtz, 392 U.S. at 192-94, 88 S.Ct. at 2022).
The Supreme Court in Lopez likewise rejected the government’s aggregation argument, stating, in language fully applicable to section 844(i), as follows:
“Section 922(q) is not an essential part of a larger regulation of economic activity, in which the regulatory scheme could be undercut unless the intrastate activity were regulated. It cannot, therefore, be sustained under our cases upholding regulations of activities that arise out of or are connected with a commercial transaction, which viewed in the aggregate, substantially affects interstate commerce.” Id., 115 S.Ct. at 1631 (emphasis added).
In United States v. Bird, 124 F.3d 667 (5th Cir.1997), this Court quoted with approval the above set out passage from our Lopez opinion (124 F.3d at 676-77) and went on to say:
“Unless there is something that relevantly ties the separate incidents and their effects on interstate commerce together, aside from the desire to justify congressional regulation, the government’s ‘class of activities’ interpretation would transform Justice Breyer’s Lopez dissent into the constitutional rule.” Bird at 677.
Arsons under section 844(i) are simply not a meaningful “class of activities” suitable for aggregation. Section 844(i) is not limited to arsons affecting any particular class of business or any particular national market but extends, without differentiation, to all arsons of personal as well as business property, so long as the property is “used ... in any activity affecting interstate commerce,” which would include, for example, the cowboy’s boots. To allow such aggregation would necessarily mean that section 844(i) is not any kind of a regulatory scheme of any interstate or national market. The act’s focus would be on the crime, arson — not on any effect on interstate commerce. Indeed, although section 844(i) requires that the fire be one which “damages” “property used ... in any activity affecting interstate or foreign commerce,” its terms contain no requirement that the fire or the damage to the property have any effect on interstate commerce (or on the activity affecting interstate commerce in which the property is used). Moreover, there is no requirement in section 844(i) that the “activity” be a commercial or economic one.2
Application of the aggregation principle to this case, which involves no effort to regulate any interstate market nor any related regulatory scheme, in effect gives Congress the Commerce Clause power to regulate all arsons, a result not supported by the language of the Constitution or the intent of its framers. Judge Benavides’ approach of essentially unlimited aggrega*665tion would allow Congress — wholly apart from any scheme of regulation of any “commerce among the several states,” — to enact a preemptive national criminal and civil code applicable to all conduct and activity of a purely local nature. This is so because every individual action no matter how local will ultimately have some at least minute interstate affect,3 and it will always and inevitably be the case that the aggregation of all such conduct would substantially affect interstate commerce. If Congress has that power then it doubtless also has the “lesser” power to regulate all ar-sons; but to conclude that Congress has such power is necessarily to conclude that the commerce power is essentially unlimited, contrary to Lopez as well as to the Constitution’s basic federal scheme reaffirmed in the Tenth Amendment.
Judge Benavides would slightly soften this blow by holding that instances of local activity may not be aggregated for purposes of the substantial affect requirement of Lopez’s third category unless their individual affect on interstate commerce is more than “speculative” or “attenuated,” notwithstanding that if aggregated their total interstate affect would be substantial. No explanation is given of why aggregation is improper in such instances — notwithstanding a substantial affect if aggregated — but nevertheless is proper in instances involving unrelated local noncommercial activities immaterial to any interstate regulatory scheme whose aggregated interstate affect may even be less than the aggregated interstate affect of the instances Judge Bena-vides would refuse to aggregate. And, if Judge Benavides’ approach is more purely cosmetic and rhetorical, it is in substantial tension with Lopez’s recognition of the propriety of aggregation where the challenged rule forms “an essential part of a larger regulation of economic activity, in which the regulatory scheme could be undercut unless the intrastate activity were regulated.” Id. 115 S.Ct. at 1631. In such a situation, individual activities each of which may be “trivial by itself’ or “de minimis,” may be aggregated. See Lopez at 1628, 1629.4 It is difficult to see a meaningful difference between affects which are “trivial” or “de minimis” and those which are “speculative” or “attentuated;” and Judge Benavides’ opinion affords no assistance in this respect. Finally, Judge Bena-vides’ open-ended aggregation theory, bounded by no principled limits, in substance does away with the substantially affect requirement of Lopez’s third category — for if essentially anything and everything can be aggregated then substan-tiality will always be satisfied. And, it likewise renders wholly meaningless Lopez’s special treatment of enactments which form “an essential part of a larger regulation of economic activity, in which the regulatory scheme would be undercut unless the intrastate activities were regulated” as to which the thus regulated intrastate activities are to be “viewed in the aggregate” for purposes of satisfying the third category’s substantiality requirement. Id. at 1631.
Section 844(i) is not a regulation of any interstate market or economic activity and the individual instances of arson which it *666addresses are wholly unrelated to each other or to any particular regulatory scheme or purpose other than the prevention of arson. Aggregation is hence improper.5
I recognize that language in this Court’s opinion in United States v. Robinson, 119 F.3d 1205 (1997), supports the position taken by Judge Benavides here. I disagree with that aspect of Robinson, and I would not extend Robinson, a Hobbs Act case, to the instant section 844(i) prosecution.6
Accordingly, although I concur in the result I am unable to entirely join Judge Benavides’ opinion.

. Appellant was convicted of violating 18 U.S.C. § 844(i) which proscribes arson of “any building, vehicle, or other real or personal property used in interstate or foreign commerce or in any activity affecting interstate or foreign commerce.” It is evident that the church building that appellant burned was not "used in interstate or foreign commerce,” and on appeal the Government merely argues that "Defendant’s arson of the Hopewell United Methodist Church was a crime under Section 844(i) because the Church building was used in an activity affecting interstate commerce” and that the burned church was "a building used in an activity affecting commerce.” Judge Bena-vides’ opinion does not suggest that either the first or second Lopez categories are involved or that the church building was "used in interstate or foreign commerce.”


. Cf. Lopez, 115 S.Ct. at 1633: "We do not doubt that Congress has authority under the Commerce Clause to regulate numerous commercial activities that substantially affect interstate commerce and also affect the educational process" (emphasis added). Surely the nation’s churches are no more within the reach of the Commerce Clause than its educational processes.


. See, e.g., Lopez, 115 S.Ct. at 1633, quoting approvingly from Justice Cardozo’s concurring opinion in A.L.A. Schechter Poultry Corp. v. U.S., 295 U.S. 495, 55 S.Ct. 837, 853, 79 L.Ed. 1570 (1935), " 'A society such as our "is an elastic medium which transmits all tremors throughout its territory; the only question is of their size”


. Lopez, 115 S.Ct. at 1628 notes that in Wickard v. Filburn, 317 U.S. 111, 63 S.Ct. 82, 87 L.Ed. 122 (1942) "Filburn’s own contribution to the demand for wheat may have been trivial by itself,” and, at 1631, quotes approvingly from the statement in Maryland v. Wirtz, 392 U.S. 183, 88 S.Ct. 2017, 2024 n. 27, 20 L.Ed.2d 1020 (1968), referring to the decision there and in Wickard, that "[t]he Court has said only that where a general regulatory statute bears a substantial relation to commerce, the de minimis character of individual instances arising under that statute is of no consequence” (emphasis supplied by Lopez ).


. And, as we observed in Bird, 124 F.3d at 682, n. 15:
"Certainly when Congress is regulating inter state commercial activity, its reason for doing so is immaterial. But where, as here, Congress is regulating purely intra state, noncommercial activity because of its substantial affect on interstate commerce, the purpose must in fact be to regulate interstate commerce. ‘Let the end be legitimate, let it be within the scope of the constitution, and all means which are appropriate, which are plainly adapted to that end, which are not prohibited, but consist with the letter and spirit of the constitution, are constitutional.' M’Culloch v. Maryland, 17 U.S. (4 Wheat.) 316, 421, 4 L.Ed. 579 (1819) (emphasis added). See also id. at 423 ('should Congress, under the pretext of executing its powers, pass laws for the accomplishment of objects not entrusted to the government,' Supreme Court would be bound to hold law invalid).’’


. I observe that the terms of the Hobbs Act, 18 U.S.C. § 1951, at least require that the there proscribed robbery be one which "affects [interstate] commerce," while, as I have noted, section 844(i) has no such requirement respecting its proscribed arson of property used in any activity affecting interstate commerce.